Case 2:20-cv-01264-ODW-JPR Document 27 Filed 07/16/20 Page 1 of 12 Page ID #:187




  1                                                                                        O
  2
  3
  4
  5
  6
  7
  8                       United States District Court
  9                       Central District of California
 10
 11   CALIFORNIA CAPITAL INSURANCE                 Case No. 2:20-cv-01264-ODW (JPRx)
 12   COMPANY, et al.
 13                      Plaintiffs,               ORDER GRANTING DEFENDANT’S
                                                   MOTION TO DISMISS AND
 14         v.                                     GRANTING IN PART AND
 15   MAIDEN REINSURANCE NORTH                     DENYING IN PART DEFENDANT’S
                                                   MOTION TO STRIKE [11]
 16   AMERICA, INC., et al.,
 17                      Defendants.
 18
 19                                I.     INTRODUCTION
 20         Defendant Maiden Reinsurance North America, Inc. (“MRNA”) moves to
 21   dismiss Plaintiffs California Capital Insurance Company, Eagle West Insurance
 22   Company, Monterey Insurance Company, and Nevada Capital Insurance Company’s
 23   (collectively, “CIG”) second cause of action for breach of the covenant of good faith
 24   and fair dealing. Alternatively, MRNA moves to strike CIG’s second cause of action
 25   including the request for attorneys’ fees and statutory penalties. For the reasons that
 26
 27
 28
Case 2:20-cv-01264-ODW-JPR Document 27 Filed 07/16/20 Page 2 of 12 Page ID #:188




  1   follow, the Court GRANTS MRNA’s Motion to Dismiss and GRANTS in part and
  2   DENIES in part MRNA’s Motion to Strike.1
  3                                   II.       BACKGROUND
  4            From 2006 through 2016, MRNA reinsured CIG, and in 2012, the insurance
  5   companies formalized their agreement by signing a Multiple Line Excess of Loss
  6   Reinsurance Agreement, which delineates the terms of the reinsurance. (Notice of
  7   Removal Ex. A (“Compl.”) ¶ 11, ECF No. 1-3.) In 2018, Enstar Insurance Company
  8   (“Enstar”), which purchases failing insurance companies, purchased MRNA. (Compl.
  9   ¶ 12.)
 10            After Enstar acquired MRNA, CIG alleges MRNA began fabricating
 11   reinsurance coverage disputes as to livery, trucking, and habitability claims. (Compl.
 12   ¶¶ 5, 12–23.) For example, MRNA allegedly refused to pay valid claims it had
 13   previously agreed to pay under the livery program, failed to reimburse CIG for livery
 14   losses covered under the reinsurance contract, altered its treatment of habitability
 15   claims minimizing its reinsurance obligation, and demanded return of reinsurance
 16   payments MRNA had previously made for livery claims, trucking losses, and
 17   habitability claims. (Compl. ¶¶ 14–23.)
 18            As a result of these changes, CIG filing suit against MRNA for breach of
 19   contract and breach of the implied covenant of good faith and fair dealing. (Compl. ¶¶
 20   24–40.) As for the second cause of action, CIG alleges MRNA failed to reimburse
 21   CIG according to the reinsurance contract, unreasonably rejected CIG and MRNA’s
 22   original intent and mutual understanding of the terms of the reinsurance contract,
 23   failed to conduct appropriate investigations, and wrongfully and unreasonably delayed
 24   payment of valid claims. (Compl. ¶ 34.) CIG alleges it has sustained damages as a
 25   direct and proximate cause of MRNA’s breach and seeks interest at the legal rate,
 26   attorneys’ fees, and statutory penalties according to applicable state law. (Compl.
 27
      1
 28    After carefully considering the papers filed related to the Motions, the Court deemed the matters
      appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-15.



                                                      2
Case 2:20-cv-01264-ODW-JPR Document 27 Filed 07/16/20 Page 3 of 12 Page ID #:189




  1   ¶ 36.)
  2            On December 23, 2019, CIG filed a Complaint in Los Angeles County Superior
  3   Court, which MRNA removed under diversity jurisdiction on February 7, 2020. (See
  4   Compl.; Notice of Removal, ECF No. 1.) On March 2, 2020, MRNA moved to
  5   dismiss CIG’s second cause of action for breach of the covenant of good faith and fair
  6   dealing, or alternatively, strike CIG’s second cause of action. (See Mot. to Dismiss
  7   and Strike (“Mot.”), ECF No. 11.)
  8                            III.      MOTION TO DISMISS
  9            A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
 10   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
 11   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). “To
 12   survive a motion to dismiss . . . under Rule 12(b)(6), a complaint generally must
 13   satisfy only the minimal notice pleading requirements of Rule 8(a)(2)”—a short and
 14   plain statement of the claim. Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003); see
 15   also Fed. R. Civ. P. 8(a)(2). The “[f]actual allegations must be enough to raise a right
 16   to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
 17   (2007). The “complaint must contain sufficient factual matter, accepted as true, to
 18   state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,
 19   678 (2009) (internal quotation marks omitted). “A pleading that offers ‘labels and
 20   conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not
 21   do.’” Id. (citing Twombly, 550 U.S. at 555).
 22            Whether a complaint satisfies the plausibility standard is a “context-specific
 23   task that requires the reviewing court to draw on its judicial experience and common
 24   sense.” Id. at 679. A court is generally limited to the pleadings and must construe all
 25   “factual allegations set forth in the complaint . . . as true and . . . in the light most
 26   favorable” to the plaintiff. Lee v. City of Los Angeles, 250 F.3d 668, 679 (9th Cir.
 27   2001).     But a court need not blindly accept conclusory allegations, unwarranted
 28   deductions of fact, and unreasonable inferences. Sprewell v. Golden State Warriors,




                                                  3
Case 2:20-cv-01264-ODW-JPR Document 27 Filed 07/16/20 Page 4 of 12 Page ID #:190




  1   266 F.3d 979, 988 (9th Cir. 2001). A court may not “supply essential elements of the
  2   claim that were not initially pled.” Pena v. Gardner, 976 F.2d 469, 471 (9th Cir.
  3   1992).
  4   A.    Discussion
  5         MRNA contends that CIG’s second cause of action should be dismissed
  6   because reinsureds may not recover tort damages in California for breach of the
  7   covenant of good faith and fair dealing.           (Mot. 1.)   CIG argues that because
  8   reinsurance is a form of insurance, tort remedies should be available in the
  9   reinsurance context. (Opp’n to Mot. (“Opp’n”) 6–7, ECF No. 14.) MRNA counters
 10   that the relationship between a reinsurer-reinsured is fundamentally different from
 11   that of an insurer-insured, and thus should not be subject to liability in tort. (See
 12   Mot. 3–8)
 13         The Supreme Court of California has yet to address this issue, and there is no
 14   controlling California Court of Appeal authority on point.           In the absence of
 15   precedent, the Court must predict and apply the rule it believes the California
 16   Supreme Court would adopt under the circumstances. Wyler Summit P’ship v.
 17   Turner Broad. Sys., Inc., 135 F.3d 658, 663 n.10 (9th Cir. 1998). Consequently, the
 18   Court will consider the circumstances in which the California Supreme Court has
 19   imposed tort liability in contractual relationships and the policy reasons for
 20   extending tort liability to insurance contracts.
 21         1.     California Supreme Court Treatment
 22         To determine whether California’s high court would impose tort liability in a
 23   reinsurance contract, the Court considers the circumstances in which California
 24   courts have imposed, or declined to impose, such liability in the past. Although the
 25   California Supreme Court has yet to decide this issue, it has consistently limited tort
 26   recovery for breach of the covenant of good faith and fair dealing and cautioned
 27   courts from extending the recovery of tort damages to other contract contexts. Cates
 28   Constr., Inc. v. Talbot Partners, 21 Cal. 4th 28, 44 (1999); see, e.g., Erlich v.




                                                   4
Case 2:20-cv-01264-ODW-JPR Document 27 Filed 07/16/20 Page 5 of 12 Page ID #:191




  1   Menezes, 21 Cal. 4th 543, 548 (1999) (denying recovery of tort damages in
  2   negligent breach of a contract to build a house); Foley v. Interactive Data Corp., 47
  3   Cal. 3d 654, 654 (1988) (holding that tort damages are not available for breach of an
  4   employment contract).      “Whereas contract actions are created to enforce the
  5   intentions of the parties to the agreement, tort law is primarily designed to vindicate
  6   social policy.” Foley, 47 Cal. 3d at 683 (internal quotation marks omitted).
  7         The covenant of good faith and fair dealing is a contract term that “has almost
  8   always been limited to contract rather than tort remedies,” except in cases that
  9   involve insurance contracts. Id. at 684. Although this exception was “a major
 10   departure from traditional principles of contract law,” California’s high court has
 11   permitted tort recovery for breach of the implied covenant in the insurance context
 12   for various policy reasons. Id. at 684–90. Specifically, it has considered how
 13   insurance policies are unique when compared to contracts for goods or services
 14   because they are quasi-public and “characterized by elements of adhesion, public
 15   interest and fiduciary responsibility.” Cates, 21 Cal. 4th at 44.
 16         CIG argues that because reinsurance is a type of insurance, tort damages are
 17   automatically available for a breach of the implied covenant. (Opp’n 6.) The Court
 18   is not persuaded. Although reinsurance is a type of insurance, CIG fails to consider
 19   the significant differences between the two relationships. In Cates, the California
 20   Supreme Court rejected the very argument that tort damages were available where
 21   there was a breach of the implied covenant in every insurance context. 21 Cal. 4th at
 22   52. It held that tort damages could not be recovered for a breach of the implied
 23   covenant in a surety bond, even though a surety bond is a type of insurance
 24   mentioned in the California Insurance Code. Id. at 52, 60. To reach this conclusion,
 25   the California Supreme Court considered the relationship between the parties in
 26   surety arrangements and determined that those parties “have certain rights and
 27   defenses that . . . typical insurance relationships” simply do not share. Id. at 48. The
 28   court looked at the relationship between the parties to “evaluate whether the policy




                                                  5
Case 2:20-cv-01264-ODW-JPR Document 27 Filed 07/16/20 Page 6 of 12 Page ID #:192




  1   considerations recognized in the common law support the availability of tort
  2   remedies in the context of a performance bond.” Id. at 52–56.
  3         Because the California Supreme Court has consistently limited tort recovery
  4   for breaches of the covenant of good faith and fair dealing, the Court determines that
  5   California’s high court would only extend liability to reinsurance contracts if they
  6   were at risk of the same violations of social policy that led the court to extend tort
  7   liability to insurance contracts. Here, the Court will look at the same policies the
  8   California Supreme Court considered in Cates to determine whether tort damages
  9   should extend to reinsurance contracts.
 10         2.     Policy Considerations
 11         To determine whether the California Supreme Court would extend tort
 12   liability to the reinsurance context, the Court considers whether a breach of a
 13   reinsurance contract violates the same social policies as a breach of an insurance
 14   contract.   Thus, the Court must consider whether a reinsurance contract is
 15   characterized by the same elements as an insurance contract to implicate similar
 16   policy concerns, specifically “elements of adhesion and unequal bargaining power,
 17   public interest and fiduciary responsibility.” Id. at 44.
 18         First, the Court will consider whether reinsurance is marked by elements of
 19   adhesion and unequal bargaining power. Individuals obtain insurance policies for
 20   “peace of mind and security” and typically must accept an insurance policy on a
 21   “take-it-or-leave-it” basis.   Id. at 52.   In contrast, insurance companies obtain
 22   reinsurance policies to increase profits, and those policies are negotiated between
 23   two sophisticated business parties where the reinsureds have the ability to “include
 24   penalty provisions in their reinsurance contract . . . [and] know[] how to employ the
 25   legal process to recover for such a breach.” Stonewall Ins. Co. v. Argonaut Ins. Co.,
 26   75 F. Supp. 2d 893, 909 (N.D. Ill. 1999) (finding that the California Supreme Court
 27   would not extend tort remedies to reinsurance contracts). Given that CIG is an
 28   insurance company, or a sophisticated business party, that can negotiate its




                                                   6
Case 2:20-cv-01264-ODW-JPR Document 27 Filed 07/16/20 Page 7 of 12 Page ID #:193




  1   reinsurance contract, the Court finds the reinsurance relationship between MRNA
  2   and CIG is not marked by the same elements of adhesion and unequal bargaining
  3   power that led the California Supreme Court to justify tort damages for breaches of
  4   insurance contracts. Cates, 21 Cal. 4th at 52–53; (Compl. ¶ 1–4.)
  5         Next, the Court will consider whether reinsurance contracts sparks similar
  6   public interest concerns as insurance contracts. The California Supreme Court has
  7   recognized two public interest considerations that support tort remedies in insurance
  8   cases. First, the high court reasoned “that tort remedies are appropriate in the
  9   insurance policy context because insureds generally do not seek to obtain
 10   commercial advantages by purchasing policies; rather, they seek protection against
 11   calamity.” Cates, 21 Cal. 4th at 53. “[T]he typical insurance policy protects an
 12   insured against accidents and generally unforeseeable losses caused by a calamitous
 13   or catastrophic event such as disability, death, fire, or flood.” Id. Thus, “[t]he
 14   insurers’ obligations are . . . rooted in their status as purveyors of a vital service
 15   labeled quasi-public in nature.” Foley, 47 Cal. 3d at 684–85 (quoting Egan v. Mut.
 16   of Omaha Ins. Co., 24 Cal. 3d 809, 820 (1979)). Second, “an insured faces a unique
 17   economic dilemma when its insurer breaches the implied covenant of good faith and
 18   fair dealing.” Cates, 21 Cal. 4th at 43 (internal quotation marks omitted). Typically,
 19   parties in contract are able to “seek recourse in the marketplace in the event of a
 20   breach.” Id. This is not generally the case for an insured as “an insured will not be
 21   able to find another insurance company willing to pay for a loss already incurred.”
 22   Id.
 23         Unlike liability insurance which provides insureds with peace of mind and
 24   protection against calamity, insurance companies purchase reinsurance to increase
 25   profits by spreading the burden of indemnification, which allows them to “write
 26   more policies than their reserves would otherwise sustain.” Catholic, 42 Cal. 4th at
 27   368; see Cates, 21 Cal. 4th at 53–54 (finding that surety bonds provided creditors
 28   with commercial advantage and additional financial security rather than protection




                                                 7
Case 2:20-cv-01264-ODW-JPR Document 27 Filed 07/16/20 Page 8 of 12 Page ID #:194




  1   against calamity).    Unlike liability insurance, reinsurance is not quasi-public in
  2   nature; rather, reinsurance is a contract whereby “an insurer procures a third person
  3   to insure him against loss or liability by reason of such original insurance.” Cal. Ins.
  4   Code § 620. “Reinsurance agreements are separate and distinct from the policy
  5   agreements entered into by the insurer and its insured,” and “[t]he original insured
  6   has no interest in a contract of reinsurance.” Am. Re–Insurance Co. v. Ins. Comm’n
  7   of Cal., 527 F. Supp. 444, 453 (C.D. Cal. 1981) (quoting Cal. Ins. Code § 623).
  8         However, “[r]einsureds do face the economic dilemma recognized by the
  9   California Supreme Court. In the event of non-payment by the reinsurer, they are
 10   not able ‘to find another insurance company willing to pay for a loss already
 11   incurred.’” Cal. Joint Powers Ins. Auth. v. Munich Reinsurance Am., Inc., No. CV
 12   08-956-DSF (RZx), 2008 WL 1885754, at *4 (C.D. Cal. Apr. 21, 2008) (quoting
 13   Cates, 21 Cal. 4th at 43). Nevertheless, on balance, providing tort damages for
 14   breach of an insurance agreement “was a major departure from traditional principles
 15   of contract law,” and the California Supreme Court has been cautious to extend it to
 16   other contract settings. Foley, 47 Cal. 3d at 690. Therefore, the Court finds that the
 17   California Supreme Court would not impose tort liability on reinsurers because of
 18   this public interest issue alone.
 19         Finally, the Court will consider whether reinsurance is marked by elements of
 20   fiduciary responsibility. The California Supreme Court has “observed that the tort
 21   duty of a liability insurer ordinarily is based on its assumption of the insured’s
 22   defense and of settlement negotiations of third party claims.” Cates, 21 Cal. 4th
 23   at 44. However, the court has noted that “reinsurers have no comparable duties to
 24   investigate or defend claims between third parties and the underlying liability
 25   insurers or their insureds, nor do they owe any duty of good faith and fair dealing to
 26   the original insureds, unless the reinsurance agreement somehow specifically so
 27   provides.” Catholic, 42 Cal. 4th at 369 (internal quotation marks omitted). Thus,
 28   the California Supreme Court clearly indicates: reinsurers do not have the same




                                                  8
Case 2:20-cv-01264-ODW-JPR Document 27 Filed 07/16/20 Page 9 of 12 Page ID #:195




  1   fiduciary responsibilities that insurers do to justify imposing tort liability on
  2   reinsurers.
  3         In summary, the policy reasons the California Supreme Court considered
  4   when extending tort remedies to a breach of the implied covenant in insurance cases
  5   are absent from the reinsurer-reinsured relationship. That, along with the California
  6   Supreme Court’s reluctance to extend this exception to other contract settings, leads
  7   the Court to predict that the California Supreme Court would not extend this
  8   exception to the reinsurance context.
  9         Accordingly, the Court GRANTS MRNA’s Motion to Dismiss and dismisses
 10   the implied covenant cause of action to the extent that CIG seeks tort remedies. The
 11   cause of action premised on contractual damages remains.
 12                           IV.    MOTION TO STRIKE
 13         Under Rule 12(f), the Court may strike “any insufficient defense or any
 14   redundant, immaterial, impertinent or scandalous matter.”      Fed. R. Civ. P. 12(f).
 15   “[T]he function of a 12(f) motion to strike is to avoid the expenditure of time and
 16   money that must arise from litigating spurious issues by dispensing with those issues
 17   prior to trial.” Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983).
 18   “Motions to strike are generally regarded with disfavor because of the limited
 19   importance of pleading in federal practice, and because they are often used as a
 20   delaying tactic.” Neilson v. Union Bank of Cal., N.A., 290 F. Supp. 2d 1101, 1152
 21   (C.D. Cal. 2003); see also Sapiro v. Encompass Ins., 221 F.R.D. 513, 518 (N.D. Cal.
 22   2004) (“Courts have long disfavored Rule 12(f) motions, granting them only when
 23   necessary to discourage parties from making completely tendentious or spurious
 24   allegations.”).
 25         “In ruling on a motion to strike under Rule 12(f), the court must view the
 26   pleading in the light most favorable to the nonmoving party.”           Cholakyan v.
 27   Mercedes-Benz USA, LLC, 796 F. Supp. 2d 1220, 1245 (C.D. Cal. 2011). “Thus,
 28   ‘before granting such a motion, the court must be satisfied that there are no questions




                                                 9
Case 2:20-cv-01264-ODW-JPR Document 27 Filed 07/16/20 Page 10 of 12 Page ID #:196




  1   of fact, that the claim or defense is insufficient as a matter of law, and that under no
  2   circumstance could it succeed.’” Id. (alterations omitted) (quoting Tristar Pictures,
  3   Inc. v. Del Taco, Inc., No. CV 99-07655-DDP (Ex), 1999 WL 33260839, at *1 (C.D.
  4   Cal. Aug. 31, 1999)).
  5   A.    Discussion
  6         MRNA contends that CIG’s second cause of action should be stricken because
  7   the breach of the implied covenant of good faith and fair dealing as a contract claim is
  8   redundant of the first cause of action for breach of contract. (Mot. 1.) MRNA
  9   additionally asserts that CIG’s prayers for attorneys’ fees and statutory penalties
 10   should be stricken as there is no basis for them. (Mot. 1.) The Court will address
 11   each argument in turn.
 12         1.     Whether CIG’s Second Cause of Action Should be Stricken
 13         The Court previously discussed CIG’s second cause of action as related to tort
 14   damages. Here, the Court addresses whether the theory for CIG’s second cause of
 15   action that sounds in contract should be stricken. “If the allegations [of a complaint
 16   for breach of the implied covenant of good faith and fair dealing] do not go beyond
 17   the statement of a mere contract breach and, relying on the same alleged facts,
 18   simply seek the same damages or other relief claimed in a companion cause of
 19   action, they may be disregarded as superfluous as no additional claim is actually
 20   stated.” Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371, 1395
 21   (1990).
 22         MRNA argues that the second cause of action is duplicative of the first cause
 23   of action as it reiterates the same two allegations. (Mot. 9.) In its Opposition, CIG
 24   contends that there is nothing redundant about its second cause of action.
 25   (Opp’n 12.) To support its breach of contract cause of action, CIG asserts that
 26   MRNA failed to pay its obligations under the reinsurance contract and improperly
 27   demanded return payments. (Compl. ¶ 28.) While CIG does reiterate the same
 28   allegations to support its cause of action for breach of the implied covenant, CIG




                                                 10
Case 2:20-cv-01264-ODW-JPR Document 27 Filed 07/16/20 Page 11 of 12 Page ID #:197




  1   additionally asserts that MRNA altered prior course of conduct under the
  2   reinsurance contract and in bad faith contested claims on the books of the insurer.
  3   (See Compl. ¶ 32.) Additionally, CIG asserts that MRNA unreasonably rejected
  4   CIG and MRNA’s original intent and mutual understanding of the terms of the
  5   reinsurance contract, MRNA failed to conduct appropriate investigations, and
  6   MRNA       wrongfully    or   unreasonably        delayed   payment   of   valid   claims.
  7   (Compl. ¶ 34.) It is clear that CIG alleges bad faith conduct that goes beyond the
  8   statement of a mere contract breach. Because the Court must view the pleading in
  9   the light most favorable to CIG, and there appear to be additional facts alleged in the
 10   second cause of action giving rise to a unique claim, the Court finds that the second
 11   cause of action is not redundant of the first.
 12         Accordingly, the Court DENIES MRNA’s Motion to Strike CIG’s implied
 13   covenant claim premised on contractual damages.
 14         2.     Whether There is a Basis for CIG’s Prayers for Attorneys’ Fees and
 15                Statutory Penalties
 16         In addition to CIG’s prayer for damages for MRNA’s breach of contract and
 17   breach of the implied covenant, CIG seeks attorneys’ fees and “any statutory
 18   penalties, according to applicable state law.” (Compl. ¶ 40.) For the following
 19   reasons, the Court finds these prayers for relief improper.
 20         CIG prays for attorneys’ fees as allowed by applicable law pertaining to its
 21   second cause of action.       (Compl. ¶ 36.)        Generally, each party pays its own
 22   attorneys’ fees unless a contract allocates them differently. Trope v. Katz, 11 Cal.
 23   4th 274, 278 (1995). Attorneys’ fees may also be recoverable in the event a party is
 24   liable in tort. Brandt v. Super. Ct., 37 Cal. 3d 813, 817 (1985). Given that CIG did
 25   not allege the reinsurance contract allocated attorneys’ fees differently, and the
 26   Court has dismissed CIG’s second cause of action as it relates to tort damages, the
 27   Court finds CIG’s prayer for attorneys’ fees improper.
 28




                                                   11
Case 2:20-cv-01264-ODW-JPR Document 27 Filed 07/16/20 Page 12 of 12 Page ID #:198




  1         Additionally, CIG prays for “any statutory penalties, according to applicable
  2   state law.” (Compl. ¶ 40.) The Court may strike any insufficient claim. Cholakyan,
  3   796 F. Supp. 2d at 1245; Fed. R. Civ. P. 12(f). CIG did not identify the penalties it
  4   seeks, did not identify the applicable state law that authorizes those penalties, and
  5   did not even mention statutory penalties in its Opposition. (Opp’n 12–13; see
  6   generally Compl.) Because CIG does not allege any statutory violation that permits
  7   penalties in its Complaint or in its Opposition, the Court finds CIG’s request for that
  8   type of relief improper as a matter of law. Cholakyan, 796 F. Supp. 2d at 1245.
  9         Accordingly, the Court GRANTS MRNA’s Motion to Strike CIG’s prayers
 10   for attorneys’ fees and statutory penalties.
 11                                    IV.    CONCLUSION
 12         For the foregoing reasons, the Court GRANTS MRNA’s Motion to Dismiss
 13   CIG’s second cause of action as to the tort remedies, DENIES MRNA’s alternative
 14   Motion to Strike CIG’s second cause of action, and GRANTS MRNA’S Motion to
 15   Strike CIG’s request for attorneys’ fees and statutory penalties.
 16         IT IS SO ORDERED.
 17
 18         July 16, 2020
 19
 20                                 ____________________________________
 21                                          OTIS D. WRIGHT, II
                                     UNITED STATES DISTRICT JUDGE
 22
 23
 24
 25
 26
 27
 28




                                                     12
